DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 8/08/2022 has been entered.  The 112(b) rejections previously set forth are withdrawn in view of the amendment.  Claims 1-20 are pending in the application.  Claims 9-12 stand withdrawn as directed to a non-elected invention.

Response to Arguments
Applicant's arguments filed 8/08/2022 have been fully considered but they are not persuasive.  First, examiner notes that while Hedrick may suggest that static extraction steps may be slow and inefficient, this is not sufficient to teach away from a proposed combination, as Hedrick is not suggesting that static extractions would fail to function properly or the like.  See MPEP 2141.02 VI; “…‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))).  One of ordinary skill in the art, considering the prior art as a whole e.g. including the teachings of Stalling and equilibration steps and the like, would consider all tradeoffs in terms of time and the like versus extraction quality, and would have proper motivation to consider a homogenization step.  Hedrick is broadly directed to processes for quantitative extraction using a particular sample loop design, and one of ordinary skill in the art would have proper motivation to consider tradeoffs in process operations in view of the prior art as a whole.
Regarding the requirement that the sample is trapped in a loop before being directed out for analysis, as best understood this may already be satisfied by the process taught by Hedrick, because the sample loop is filled and any dissolved solution therein is trapped before circulation and before any sample is allowed to be sampled and analyzed.  Regardless, as discussed in the rejection of record, Stalling already teaches that a characterized sample loop may be useful to employ for e.g. calibrations and the like, such that trapping in such a loop would have been obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick et al (Quantitative SFE/SFC of a Phosphonate from Aqueous Media, Anal. Chem. 1989, 61) in view of Stalling et al (US 5,198,115) and Rasmussen et al (WO 00/33050 A1).
With respect to claim 1, Hedrick teaches a process for supercritical fluid extraction and chromatography [Abs] in which a sample is loaded into an extraction cell of characterized volume [pg. 1986, experimental section], extraction is run and employs a sample loop of characterized volume; the system is designed such that the extraction vessel can be pressurized and isolated to form a loop, and then thereafter the sample can be directed to a separation column for subsequent analysis [pg. 1987, Results].  The system employs multiple valves for control of the flow e.g. to create a closed sample loop, and to control flow to the extractor or to the column etc. [Fig. 1].  Hedrick discusses the production of calibration curves for comparison of the results for quantitative purposes [pg. 1987, last paragraph].
Hedrick is silent to specific details of the extraction or analysis process e.g. homogenizing a concentration within a cell, or specifically directing flow e.g. to a chromatography column and then to a detector.  However, Stalling teaches integrated sample extraction and separation systems and processes [Abs] which may be employed for quantitative extractions e.g. in online or static modes [Col. 14 lines 14-30] and teaches that it may be run in a manner where the fluid such as supercritical CO2 may be allowed to equilibrate for a period of time before directing to a column [Col. 6 lines 28-45].  The system employs the sample extraction modules and sample separation (e.g. size exclusion chromatography) modules together to extract and separate a sample into constituents, and thereafter sends the constituents to a suitable detector such as a mass spectrometer, gas chromatograph, UV absorption measurement, ro the like [Col. 9 lines 50-58].
It would have been obvious to one of ordinary skill in the art to modify Hedrick’s taught process to feature an equilibration period to homogenize a sample (e.g. while the extraction chamber is isolated in a sample loop) because, as in Stalling, this may facilitate quantitative extraction (and, further, Hedrick already acknowledges a time required to reach equilibrium [pg. 1987].  Further, it would have been obvious to send a sample to a suitable separation column and, thereafter, to a detector because, as in Stalling, this allows for analysis of the constituent parts of the extracted material.
Regarding the requirement that the sample loop is within a second valve, if the structure employed by Hedrick is considered insufficient, see Stalling [Col. 9 lines 20-30]; a sample loop of known volume may be provided as part of a multi-port rotary valve in a similar system, useful e.g. for calibrations (and, given the teachings of Hedrick, useful for quantitative extraction purposes) such that the claimed configuration would have been obvious to one of ordinary skill in the art.
Hedrick is silent to the volume of sample relative to the extraction chamber.  However, Rasmussen teaches extractions including micro-extractions [Abs] and teaches that with liquid extractions, quantitative extraction may require large volumes of solvent relative to the sample volume [pg. 2, second paragraph].  As such, the relative volume of sample vs. solvent is a result effective variable which can be optimized by one of ordinary skill in the art, such that selection of an appropriate volume for the system taught by Hedrick would have been obvious to one of ordinary skill in the art (examiner notes that, while Hedrick teaches employing a large volume of sample in a particular example, this is noted as being excessive for the sake of convenience and allowing multiple runs, such that optimization to employ smaller samples for more accurate measurements would have been within the skill of the art).
Applicant amended to require that the dissolved solution is trapped in the sample loop before being directed for analysis.  See the response to arguments above; this may be satisfied by Hedrick’s taught process i.e. before beginning circulation and, regardless, as above at least Stalling teaches that a separate characterized loop may be useful for at least calibration purposes.
With respect to claim 3, as best understood the claimed calculations are implicit or at minimum obvious over the quantitative extraction analysis suggested by Hedrick.  Hedrick specifically teaches providing sample loops and other elements with known volumes, and teaches providing a calibration curve with reference samples to test the quantitative extraction performance.  The specific calculations e.g. to determine concentration or amount in the original sample would have been obvious calculations to one of ordinary skill in the art as simple material balances
With respect to claim 4, the system may be a supercritical CO2-based system.
With respect to claims 5 and 6, the system may employ rotary valves.
With respect to claim 7, Hedrick teaches pressurizing the extraction cell [pg. 1987, 1st paragraph].
With respect to claim 8, Hedrick is silent to column pressure but Stalling teaches employing metering valves which provide control of fluid flow rates and create a suitable pressure drop to reach a desired operating column pressure, though flow restrictors may also be employed [Col. 13 lines 60-66].  As such, operating the valves in Hedrick’s taught system to adjust pressure to reach a level suitable for the column would have been obvious to one of ordinary skill in the art, particularly since Hedrick explicitly teaches pressurizing the extraction chamber.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hedrick et in view of Stalling et al and Rasmussen et al, further in view of Gu et al (US PGPub 2003/0222007 A1).
Hedrick teaches as above, including performance of calibration using e.g. known quantities of an analyte of interest.  Hedrick is silent to the use of an autosampler.
However, autosamplers are well known in the art for use in chromatography systems, and Gu teaches an autosampler for HPLC systems [Abs] that allow automated introduction of small volumes of samples into the systems, ensuring minimal loss of sample [0022].  It would have been obvious to employ an autosampler in Hedrick’s taught process for this purpose i.e. to allow for automated delivery of calibration samples with a high degree of accuracy.
Claims 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick et al in view of Stalling et al, in view of Tarafder (WO 2017/127516 A1).
	With respect to claim 13, see the rejection of claim 1 above.  Hedrick teaches or at least suggests operations involving at least first and second valves to carry out quantitative CO2-based extraction (supercritical fluid extraction), and teaches or at least suggests controlling valve positions to first load a solvent into an extraction cell, then to form a sample loop of known volume, then to form a connection to a chromatography column.  Further, as above, directing to a chromatography column and then to a detector is implicit or at minimum would have been obvious in view of Stalling.
	Hedrick is silent to a second position for the valves in which a majority of solvent is directed to the chromatography column while a portion of the solvent is directed to the extraction chamber.  However, Tarafder teaches chromatography systems, including those employing extraction, and methods for enhancing the performance [Abs] and teaches that a system may include a flow controller to split flow of solvent (e.g. mobile phase + cosolvent, if employed) such that a portion is directed to an extraction chamber while another portion is directed to a chromatography column, such that the chromatography column can be prepared for operation while the extraction is carried out [0046-0048].
	It would have been obvious to one of ordinary skill in the art to modify Hedrick’s taught process to feature a split of flow such that, in a particular valve position, a portion of solvent can be directed to the extraction vessel while simultaneously a portion is directed to the chromatography column because, as in Tarafder, such a split allows for simultaneous extraction and column preparation.
With respect to claim 15, as best understood the claimed calculations are implicit or at minimum obvious over the quantitative extraction analysis suggested by Hedrick.  Hedrick specifically teaches providing sample loops and other elements with known volumes, and teaches providing a calibration curve with reference samples to test the quantitative extraction performance.  The specific calculations e.g. to determine concentration or amount in the original sample would have been obvious calculations to one of ordinary skill in the art as simple material balances
With respect to claim 16, the system may be a supercritical CO2-based system.
With respect to claims 17 and 18, the system may employ rotary valves.
With respect to claim 19, Hedrick teaches pressurizing the extraction cell [pg. 1987, 1st paragraph].
With respect to claim 20, Hedrick is silent to column pressure but Stalling teaches employing metering valves which provide control of fluid flow rates and create a suitable pressure drop to reach a desired operating column pressure, though flow restrictors may also be employed [Col. 13 lines 60-66].  As such, operating the valves in Hedrick’s taught system to adjust pressure to reach a level suitable for the column would have been obvious to one of ordinary skill in the art, particularly since Hedrick explicitly teaches pressurizing the extraction chamber.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hedrick et in view of Stalling et al and Tarafder et al, further in view of Gu et al.
Hedrick teaches as above, including performance of calibration using e.g. known quantities of an analyte of interest.  Hedrick is silent to the use of an autosampler.
However, autosamplers are well known in the art for use in chromatography systems, and Gu teaches an autosampler for HPLC systems [Abs] that allow automated introduction of small volumes of samples into the systems, ensuring minimal loss of sample [0022].  It would have been obvious to employ an autosampler in Hedrick’s taught process for this purpose i.e. to allow for automated delivery of calibration samples with a high degree of accuracy.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777